Citation Nr: 9934432	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for status post residuals of an excision of loose bodies 
from the left knee for osteochondritis dissecans with 
degenerative joint disease and genu valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from November 1976 to May 
1978.  

This appeal originally came before the Board of Veteran's 
Appeals (Board) on appeal from a January 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan, which granted service connection 
for status post excision of loose bodies from the left knee 
for osteochondritis dissecans with degenerative joint disease 
and genu valgus, and assigned a 20 percent disability 
evaluation.  The veteran perfected an administrative appeal, 
which only challenged the assignment of the 20 percent 
rating.  Therefore, the issue concerning an earlier effective 
date for the grant of service connection (i.e., the award of 
VA compensation for the service-connected disability in 
question) is not in an appellate status before the Board.  
See Grantham v. Brown, 111 F.3d 1156 (1997).  

The Board entered a decision in this case in August 1996, 
denying the appeal.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals (hereinafter, "the 
Court")).  In February 1997, both parties filed a Joint 
Motion for Remand (Joint Motion).  In an Order dated in 
February 1997, the Court granted the Joint Motion, vacated 
the Board's August 1996 decision, and remanded the case, 
pursuant to 38 U.S.C.A. § 7252(a) (West 1991), for compliance 
with the instructions contained in the Joint Motion.  Copies 
of the Court's Order and the Joint Motion have been placed in 
the claims file.  

In order to comply with the Court's Order, the Board remanded 
the appeal to the RO in March 1998, for additional 
development consistent with the Court's Order and the Joint 
Motion.  This case is once again before the Board for 
appellate review.

The Board observes that during the course of this 
administrative appeal, medical evidence to include Social 
Security Administration records combined with the veteran's 
statements and those of his representatives appear to have 
raised the issue of entitlement to a total disability rating 
based on individual unemployability.  As this issue has not 
been developed for appellate review by the Board, the matter 
is referred to the RO for appropriate consideration.

For consistency and economy, the Board employs the term 
"left knee disability" to represent the service-connected 
status post residuals of an excision of loose bodies from the 
left knee for osteochondritis dissecans with degenerative 
joint disease and genu valgus.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.  

2. The evidence of record demonstrates that the veteran's 
status post residuals of an excision of loose bodies from 
the left knee for osteochondritis dissecans with genu 
valgus are characterized by objective findings of 
recurrent subluxation, medial and lateral laxity, a loose 
medial ligament producing abnormal separation on the 
medial side of the joint, a 10 degree contracture 
deformity, and limited anteroposterior stability of the 
left knee, as well as mild crepitation and effusion; and 
are productive of no more than moderate impairment of the 
left knee, at least for the period from September 17, 
1991.

3. The evidence of record demonstrates the veteran's status 
post residuals of an excision of loose bodies from the 
left knee for osteochondritis dissecans with genu valgus 
are characterized by objective findings of degenerative 
joint disease of the left knee, as established by x-ray 
evidence; by pain and swelling; and by approximately 
between 0 to 10 degrees of active extension, and between 
70 to 110 degrees of flexion, at least for the period from 
September 17, 1991.

4. The evidence of record demonstrates that the veteran's 
degenerative joint disease of the left knee, as a status 
post residual of an excision of loose bodies from the left 
knee with genu valgus, is manifested by tenderness, pain 
on compression, and swelling; by 10 degrees of extension 
and 95 degrees of flexion; and by functional impairment 
due to pain and weakness, for the period from August 6, 
1998.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
recurrent subluxation of the left knee, as a status post 
residual of an excision of loose bodies from the left knee 
for osteochondritis dissecans with genu valgus, have not 
been met, for the period from September 17, 1991.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.71a, Diagnostic Code (DC) 5257 (1999).  

2. The criteria for a 10 percent evaluation for degenerative 
joint disease of the left knee, as a status post residual 
of an excision of loose bodies from the left knee for 
osteochondritis dissecans with genu valgus, have been met, 
for the period from September 17, 1991.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.25(b), 4.40, 
4.45, 4.59, 4.71a, DCs 5010, 5003, and 5261 (1999); VA 
O.G.C. Prec. 23-97 (July 1, 1997); VA O.G.C. Prec. 9-98 
(August 14, 1998).  

3. Resolving all reasonable doubt in favor of the veteran, 
the criteria for a 20 percent evaluation for degenerative 
joint disease of the left knee, as a status post residual 
of an excision of loose bodies from the left knee for 
osteochondritis dissecans with genu valgus, have been met, 
for the period from August 6, 1998.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.41, 
4.45, 4.71a, DCs 5003, 5010, 5261; VA O.G.C. Prec. 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

I.  Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. §§ 
4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(functional loss due to pain "on use or due to flare-ups).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability therefrom, and above all, coordination 
of rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  

Disabilities of the knee and leg are rated in accordance with 
38 C.F.R. § 4.71(a), Diagnostic Codes (DCs) 5256 through 
5263.  The range of motion of these joints is provided at 38 
C.F.R. § 4.70, Plate II (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which this appeal has been pending.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left knee disability.  Service connection 
is not in effect for the right knee.  


II.  Factual Background

Service medical records indicate that the veteran was 
hospitalized from August to September 1977, with a chief 
complaint of recurrent giving way of the left knee.  During 
this hospital course, the veteran was diagnosed as having 
osteochondritis dissecans of the left knee, for which he 
underwent an arthroscopy with excision of loose bodies from 
the left knee.  The veteran was on profile status for 
recovery purposes.  He later re-injured his left knee playing 
basketball.  The assessment was chondromalacia - apathy.  The 
veteran separated from service in May 1978.  

In September 1991, the veteran filed his original claim 
seeking, among other things, entitlement to service 
connection for a left knee condition.  In support of this 
claim, VA outpatient records, dated from June to September 
1991, were subsequently received.  These records reflect that 
the veteran complained of swelling and stiffness of the left 
knee since 1977.  The objective findings included mild 
swelling, effusion, and full movements of the left knee.  
Pain was appreciated on varus and valgus range of motion.  
There was no laxity.  The assessments included arthritis, 
effusion, and severe degenerative joint disease of the left 
knee with valgus deformity.

Reports of x-ray examination of the left knee, dated in 
August and September 1991, collectively showed severe 
arthritic changes with joint narrowing, articular 
irregularity, cystic changes, hypertrophic spurring, and 
multiple loose bodies.  There was minimal degenerative joint 
disease and depression of the medial tibial plateau on the 
left secondary to previous trauma, minimal genu varus of the 
left knee, and moderate joint effusion.  Multiple loose 
bodies were also seen.  A subsequently dated x-ray study 
revealed more subluxation of the knee with more genu varus on 
the left.

In June 1992, the veteran complained of severe arthritis in 
both knees, constant swelling, and aching.  The June 1992 VA 
examination reflects an antalgic gait on the left and a 15-
degree genu valgus.  The left knee manifested 0 degrees of 
extension and 110 degrees of flexion.  The relevant diagnosis 
was status post arthroscopic excision of bone chips from the 
left knee subsequent to osteochondritis dissecans with 
resected degenerative joint disease and severe genu valgus.  
The x-ray report reflects degenerative joint disease, 
postoperative changes, and joint effusion as previously 
described.  

In a January 1993 rating decision, the RO granted service 
connection for status post excision of loose bodies from the 
left knee for osteochondritis dissecans with degenerative 
joint disease and genu valgus and assigned a 20 percent 
disability evaluation, effective from September 17, 1991 (the 
date of the claim).

In a March 1993 statement, the veteran reported that his left 
knee gives out and that he falls and stumbles when he favors 
his right knee.  He reported that he could not stand or sit 
for any length of time and that his left knee ached and 
constantly swelled.  He reported that he could not run.  His 
ability to stoop and bend his knees was limited.  

A VA outpatient treatment record dated in March 1993 reflects 
complaints of pain in both knees secondary to arthritis.  On 
examination of the left knee, there was some soft tissue 
swelling and fair range of motion.  The examiner noted 
positive degenerative joint disease changes.  An August 1993 
entry reflects pain in both knees secondary to trauma in 
1977.  On examination of the left knee, there was swelling, 
deformity, scars, and no fluid, redness, or tenderness.  The 
assessment inter alia was degenerative joint disease of the 
knee.  

In a July 1993 statement, the veteran reported that standing 
caused stiffness and swelling.  He experiences frequent 
giving way of the knee.  He had been advised to have surgery.  
Pain disturbs his sleep.  

Medical records from Detroit Receiving Hospital dated in 
August 1993 reflect that the veteran complained of swollen 
and painful knees.  The swelling was not dependent on 
sitting, standing, or walking.  He reported that Motrin did 
not relieve the pain.  On examination of the knees, there was 
decreased extension and flexion secondary to pain.  The final 
impression was arthritis.  

A September 1993 VA entry reflects inter alia complaints of 
knee pain, swelling, an unstable feeling, cracking, locking, 
and stiffness.  He reported that he falls to the ground and 
has difficulty with uneven ground.  On examination, the left 
knee manifest genu valgus, crepitus in the patellofemoral 
joint, increased patellar laxity (medial and lateral), 0 
degrees of extension and 70 degrees of flexion.  There was 
positive varus and valgus [. . .] and no anteroposterior 
instability.  The x-rays revealed severe genu valgum of the 
left knee and severe [. . .] lateral compartment and 
patellofemoral joint.  The assessment reveals a severely 
deformed left knee with genu valgum and patellofemoral 
arthritis.  A distal femoral varus osteotomy to realign the 
lower limb and decrease his pain was discussed.  

Testimony from the October 1993 personal hearing reflects 
that he occasionally has constant left knee pain.  His knee 
aches and swells.  He cannot sit or stand for long periods 
because of stiffness.  He walks with a noticeable limp.  He 
has more difficulty on uneven surfaces.  His knees give way 
frequently.  He experiences cracking and popping of the left 
knee.  He is unable to run or squat.  He experiences 
limitations on lifting as well as for range of motion.  He is 
unable to sleep due to pain in the knee.

The veteran's application for Social Security Disability 
benefits dated in October 1993 reflects that his knees give 
out, that he literally falls to the ground while walking, and 
that the legs swell and ache very bad.  A separate evaluation 
provided by an orthopedist from Human Capability Corporation 
dated in October 1993 reflects inter alia moderate to marked 
deformity, a 10 degree flexion contracture, flexion limited 
to 90 degrees, active extension approximately to 10 degrees, 
and mild crepitation.  The diagnoses included traumatic 
arthritis and instability to both knees.  On a clinical basis 
alone, the examiner determined that the arthritis was 
moderate to advanced.  A November 1993 medical examination 
reveals that the veteran's gait is mildly antalgic 
bilaterally.  There is a moderate deformity and a 10-degree 
contraction of both knees.  There is a mild medial and 
lateral laxity to both knees.  He has effusion of the left 
knee.  A cane added some stability to the veteran's gait.  
The veteran had not yet been given knee braces by VA.  In 
January 1996, the veteran was awarded Social Security 
benefits effective from July 1993 for osteoarthritis and 
allied disorders.  

On VA examination in February 1994, the veteran complained of 
aching and swelling of the left knee.  Examination of the 
left knee disclosed range of motion of 0 degrees extension 
and 100 degrees of flexion - supine.  Arthroscopic scars were 
noted.  There was a genu valgum [of the left] knee with a 
slight limp and effusion.  The patella was rigidly in place.  
The collateral and cruciate ligaments were intact.  The 
Lachman's and Drawer's signs were intact.  Pressure on the 
tibial tubercle and condyles produced no pain.  There was 
pronounced grating on the medial side without popping.  The 
diagnoses were degenerative joint disease of the knee with 
osteochondritis dissecans and genu valgum, and severe 
osteoarthritis of the medial compartment of the left knee.  

VA outpatient treatment records dated in January 1997 reflect 
that the veteran complained of a painful left knee and that 2 
days earlier [  ] gave out.  On examination, there was 
effusion of both knees.  The assessment inter alia included 
severe osteoarthritis in both knees, the left greater than 
the right.  A February 1997 entry reflects arthritis in both 
knees, improved with Naproxen - with less pain and swelling.  
On examination, there was effusion in both knees and genu 
varum bilaterally.  The assessment included inter alia 
degenerative joint disease both knees status post [. . .] 
surgery.  An undated VA entry reflects inter alia lower 
extremity disability in a splint.  

A September 1997 VA physical examination reflects deformity 
of the knees bilaterally secondary to old trauma and surgery.  

The veteran underwent a VA examination on August 6, 1998.  He 
related that he was last employed about 7 years ago and that 
he was unable to do any work because of the left knee 
problems, swelling and aching.  His complaints included pain 
and swelling of his left knee.  He reported that walking, 
standing, or sitting for a long time made his left knee more 
sore.  Early in the morning, the knee felt stiff.  There was 
no instability of the knee.  He medicated with Naprosyn as 
well as Motrin but without much relief.  At times, he used a 
knee brace.  In the winter, as well as in the cold weather, 
the pain increased and there was more swelling.  On 
examination, he walked with left knee valgus and limping.  
There was no abnormal shoe wear or calluses.  Both knees 
demonstrated swelling.  Squatting was possible with 
complaints of pain at 30 degrees.  The left knee revealed 
bony irregularity and deformity involving the femoral 
condyle.  There was effusion in the knee joint.  Tenderness 
was present and the patella was normally situated but felt 
very tight with little lateral excursion.  Compression was 
painful.  The patellar tendon was intact and he could 
actively extend the leg.  There was a loose medial ligament 
producing abnormal separation on the medial side of the 
joint.  Anteroposterior stability was limited.  There was 10 
degrees of extension and 95 degrees of flexion.  His power 
was moderate.  The onset of pain was at 80 degrees and 
continued until 95 degrees.  The x-ray of the left knee 
showed gross degenerative changes with deformity and loose 
bodies in the joint.  The diagnosis was status post injury 
and surgery of the left knee with limitation of motion and 
degenerative changes and loose bodies.  

It was the opinion of the VA examiner that the veteran had 
moderate limitation of motion of his left knee due to 
degenerative changes producing a progressive increase in 
symptoms.  It was more likely than not that with repetitive 
activity and use of his leg there would be more swelling, 
pain, weakness of the muscle, some incoordination, and 
further limitation of motion.  He added that it was not 
possible to estimate the further loss of motion in degrees, 
especially, in view of the fact that there is medial ligament 
looseness in the left knee.  

III.  Analysis

As noted above, service connection was established for status 
post excision of loose bodies from the left knee for 
osteochondritis dissecans with degenerative joint disease and 
genu valgus in a January 1993 rating decision with a 20 
percent evaluation effective from September 17, 1991, the 
date of the claim.  As the veteran takes issue with the 
initial rating assigned following the grant of service 
connection, the Board must evaluate the relevant evidence 
since military service.  In doing so, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Currently, the veteran's left knee disability is evaluated as 
a single disability under 38 C.F.R. § 4.71a, DC 5257.  This 
regulatory provision authorizes the VA to assign a schedular 
evaluation for other impairment of the knee, including 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.

Notably, however, the evidence of record in this case 
reflects other manifestations of the left knee disability, 
degenerative joint disease.  38 C.F.R. § 4.71a, DCs 5003-
5010.  Although evaluation of the same disability or the same 
manifestations of a service-connected disability under 
different diagnoses is to be avoided, separate disability 
ratings are possible in cases in which the veteran has 
separate and distinct manifestations of the same injury.  38 
C.F.R. §§ 4.14, 4.25(b) (1999); Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  The critical element is that none of the 
symptomatology for the disability is duplicative or 
overlapping with the symptomatology of the other disability.  
Id.  
 
Moreover, the General Counsel of the Department of Veterans 
Affairs (VA) issued a precedent opinion, dated July 1, 1997, 
concerning multiple ratings for knee disability.  In that 
precedent opinion, the VA General Counsel held that a 
separate rating under DC 5003 for arthritis may be assigned 
for a knee disorder already rated under DC 5257 for 
instability (and vice versa), where additional disability is 
shown by the evidence of record.  VA O.G.C. Prec. 23-97, slip 
op. at 2-3 (July 1, 1997) (concluding that the evaluation of 
knee dysfunction under both DC 5257 and 5003 does not 
constitute impermissible pyramiding under 38 C.F.R. § 4.14 
(1996), citing Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994)).  In determining whether additional disability is 
shown, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes.  Otherwise, "there is no 
additional disability for which a rating may be assigned."  
Id. at slip op. at 3.  The Board is bound this regulatory 
construction of 38 C.F.R. § 4.71a, which authorizes multiple 
ratings under Diagnostic Codes 5003 and 5257.

With these considerations in mind, the Board will address 
whether the veteran is entitled to not only a higher 
disability evaluation as regards the knee disability, but 
also whether a separate ratings are warranted for the 
service-connected left knee disability.
 

A. Recurrent subluxation of the left knee

Under diagnostic code 5257, other impairment of the knee, 
including recurrent subluxation or lateral instability, is 
rated as slight, moderate, severe.  A 10 percent disability 
evaluation is warranted for slight impairment.  A 20 percent 
evaluation is warranted for moderate impairment.  A 30 
percent disability evaluation is warranted for severe 
impairment.  38 C.F.R. § 4.71a.

At the outset, the Board observes that diagnostic code 5257 
provides for evaluation of recurrent subluxation and 
instability of the knee without reference to limitation of 
motion, and; therefore, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996); see also VA O.G.C. Prec. 23-
97 (July 1, 1997); VA O.G.C. Prec. 9-98 (August 14, 1998). 

The evidence of record on file as of September 17, 1991 
reflects that the veteran received inpatient care during 
service for episodes of recurrent giving way of the left 
knee.  A diagnosis of osteochondritis dissecans of the left 
knee was rendered, and the veteran underwent the removal of 
loose bodies in the knee joint.  Post service medical data, 
dated between 1991 and 1993, documents x-ray evidence of 
effusion, multiple loose bodies, and subluxation of the left 
knee, as well as genu varus and valgus on the left.  
Additional evidence, dated in September and October 1993, 
discloses objective findings of mild crepitation, mild medial 
and lateral patellar laxity, no anteroposterior instability, 
and a 10 degree contracture deformity of the left knee.  The 
resulting diagnosis in October 1993 included traumatic 
instability of the [left] knee.  In February 1994, the 
patella was rigidly in place and the collateral and cruciate 
ligaments were intact.  When he was examined by the VA in 
August 1998, the veteran was observed with a left valgus 
limp.  Effusion was appreciated in the left knee joint.  
There was medial ligament looseness in the left knee 
productive of abnormal separation on the medial side of the 
joint, as well as limited anteroposterior stability.  The 
Board observes that the VA examiner did not indicate that the 
ligament looseness created severe disability, i.e., severe 
recurrent subluxation or lateral instability.  Therefore, in 
view of the foregoing, the Board finds it reasonable to 
conclude that the totality of the pertinent medical evidence 
of record is not reflective of severe impairment of the left 
knee to warrant a 30 percent evaluation under DC 5257.  
Accordingly, the Board determines that an evaluation in 
excess of 20 percent for recurrent subluxation, as a status 
post residual of an excision of loose bodies from the left 
knee for osteochondritis dissecans with genu valgus, is not 
warranted, at least for the period from September 17, 1991.
 

B. Degenerative joint disease of the left knee

On complete review of the evidence of record, the Board 
observes that the veteran's degenerative joint disease of the 
left knee, as a status post residual of an excision of loose 
bodies from the left knee for osteochondritis dissecans with 
genu valgus, demonstrates an additional ratable disability 
beyond that of subluxation.  As noted above, a separate 
rating is warranted where a disability presents with separate 
and distinct manifestations.  See Esteban v. Brown, supra; VA 
O.G.C. Prec. 23-97.

Under diagnostic code 5010, traumatic arthritis is to be 
evaluated under Diagnostic Code 5003, which in turn, provides 
that degenerative (hypertrophic or osteoarthritis) arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, limitation of motion of the 
specific joint involved is non-compensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint group or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.

Under diagnostic code 5260, a zero percent evaluation is 
warranted for flexion of the leg that is limited to 60 
degrees.  For a 10 percent evaluation, flexion must be 
limited to 45 degrees.  For a 20 percent evaluation, flexion 
must be limited to 30 degrees.  A 30 percent evaluation may 
be assigned where flexion is limited to 15 degrees.  38 
C.F.R. §§ 4.71, 4.71a, DC 5260, Plate II (1999).

Under diagnostic code 5261, a zero percent evaluation is 
warranted where extension of the leg is limited to 5 degrees.  
A 10 percent evaluation requires extension limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
may be assigned where the evidence shows extension limited to 
20 degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  Finally, where extension is limited 
to 45 degrees, a 50 percent evaluation may be assigned.  38 
C.F.R. §§ 4.71, 4.71a, DC 5261, Plate II (1999). 

When the medical evidence is evaluated under the VA's 
Schedule for Rating Disabilities, as of the date of receipt 
of the claim - September 17, 1991, and up to October 21, 
1993, it is apparent that the veteran is not entitled to a 
compensable evaluation based on limitation of motion of the 
left knee under Diagnostic Codes 5260 and 5261.  The evidence 
of record, as demonstrated by VA evaluations in 1991, 
indicates that the veteran had full but painful movements and 
swelling.  While these examinations reflect severe arthritic 
changes with joint narrowing and depression of the medial 
tibial plateau on the left (secondary to previous trauma), as 
substantiated by x-ray findings, subsequent medical records 
reflect left knee range of motion from zero degree extension 
to 110 degrees flexion in June 1992, and from zero degree 
extension to 70 degrees flexion in September 1993.  As such, 
these clinical findings do not reflect compensable or 
noncompensable limitation of left knee motion under the 
applicable diagnostic codes.  However, according to 38 C.F.R. 
§ 4.59, it is the intent of the schedule for rating 
disabilities to recognize actually painful joints due to a 
healed injury as being entitled to at least the minimum 
compensable rating for the joint.  Therefore, in view of the 
foregoing, the Board determines that a 10 percent evaluation 
is warranted for objectively confirmed limitation of motion 
of the left knee, based on x-ray evidence of degenerative 
joint disease, and objective evidence of swelling and painful 
motion involving the left knee.  See 38 C.F.R. §§ 4.59, 
4.71a, DC 5010-5003; Hicks v. Brown, 8 Vet. App. 417, 420 
(1995); see generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.

Similarly, the medical evidence of record for the period from 
October 22, 1993 to August 5, 1998, reflects some limitation 
of motion of the left knee, but not to a degree sufficient to 
warrant a higher evaluation under DCs 5003, 5260, or 5261.  
Specifically, the reports of Social Security Disability 
examination, dated October 22, 1993, reflect 10 degrees of 
extension and 90 degrees of flexion for the left knee.  
However, a February 1994 VA examination reflects 0 degree of 
extension and 100 degrees of flexion - supine.  This evidence 
reflects non-compensable limited left leg flexion under DC 
5260, that is, leg flexion greater than 60 degrees.  However, 
on examinations, extension of the left leg was evaluated as 
limited from 0 to 10 degrees.  Under DC 5261, leg extension 
limited to 10 degrees warrants a 10 percent disability 
rating.  38 C.F.R. § 4.71, Plate II (normal knee extension 
and flexion ranges from 0 to 140 degrees, respectively).  As 
such, this evidence creates a question as to the most 
appropriate evaluation for the veteran's degenerative joint 
disease of the left knee.  38 C.F.R. § 4.7.  Considering the 
objective findings of pain and swelling, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the symptomatology associated with the veteran's left 
knee disability more nearly approximates that of a 10 percent 
evaluation under DCs 5003-5010 (as contemplated by the 
criteria of DC 5261 for limitation of extension).  See 
generally DeLuca v. Brown, 8 Vet. App. at 206; 38 C.F.R. §§ 
4.40, 4.45, 4.59.  

Accordingly, the Board determines that the veteran is 
entitled to an additional 10 percent rating for degenerative 
joint disease of the left knee, as a status post residual of 
an excision of loose bodies from the left knee for 
osteochondritis dissecans with genu valgus, at least for the 
period from September 17, 1991.  However, since the 
limitation of motion is not to a degree to warrant a 20 
percent evaluation under DCs 5260 or 5261, the Board finds 
the veteran does not meet the schedular criteria for an 
evaluation in excess of 10 percent for the period from 
September 17, 1991.

Further, the evidence of record reflects that the VA 
conducted an examination of the veteran on August 6, 1998.  
During this VA examination, the veteran related complaints of 
pain and swelling in the left knee.  He indicated that 
walking, standing, or sitting for a long time made his left 
knee sore.  He further reported that he medicated his left 
knee pain with Naprosyn, as well as Motrin, without much 
relief; and, at times, he used a knee brace.  On physical 
examination, there was swelling, pain on squatting at 30 
degrees, and tenderness.  The range of left knee motion was 
from 10 degrees extension to 95 degrees flexion, with pain at 
80 degrees.  The x-ray report of the left knee indicated 
findings, which included gross degenerative changes with 
deformity.  The diagnosis included status post injury and 
surgery of the left knee with limitation of motion, and 
degenerative changes.

While the findings contained in the August 1998 VA 
examination report are consistent with a 10 percent 
evaluation under DCs 5003-5010 (as contemplated by the 
criteria of DC 5261 for limitation of extension), the Board 
observes that the VA examiner in August 1998 opined that the 
veteran had moderate limitation of motion of his left knee 
due to degenerative changes producing a progressive increase 
in symptoms.  He added that it was more likely than not that 
with repetitive activity and use of his leg there would be 
more swelling, pain, weakness of the muscle, some 
incoordination, and further limitation of motion.  Given this 
pertinent medical evidence, particularly that which indicates 
additional functional loss due pain and weakness, there is a 
question of whether the veteran's current disability picture 
more nearly approximates that of a 10 or 20 percent rating 
under the applicable schedular criteria.  Accordingly, 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that a 20 percent evaluation is warranted 
for degenerative joint disease of the left knee, as a status 
post residual of an excision of loose bodies from the left 
knee for osteochondritis dissecans with genu valgus, for the 
period from August 6, 1998.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, since 
limitation of motion is not to a degree to warrant a 30 
percent evaluation under DCs 5260 or 5261, the Board finds 
the veteran does not meet the schedular criteria for an 
evaluation in excess of 20 percent for the period from August 
6, 1998.


C. Other considerations

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] such as render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

According to the pertinent provision, the evidence of record 
to include the Social Security Administration (SSA) 
disability determination reflects not only that the veteran 
suffers from traumatic arthritis and degenerative joint 
disease in "both knees," but also headaches, back pain, 
blindness, and depression.  The SSA determined that because 
of these combined conditions, the veteran was disabled and 
unable to work.  As such, the Board cannot conclude that 
interference with the veteran's employment has been due 
exclusively to the service-connected left knee disability, as 
alleged by the veteran.  Thus, the record does not reflect 
interference with the veteran's employment status to a degree 
greater than that contemplated by the regular schedular 
standards (which are based on the average impairment of 
employment, due to loss of working time from exacerbarions or 
illness proportionate with the severity of the several grades 
of disability).  38 C.F.R. §§ 4.1, 4.10.  Nor does it reflect 
frequent periods of hospitalization because of the service-
connected left knee disability.  Therefore, the record does 
not present such an exceptional case where the separate 
disability ratings currently assigned for veteran's left knee 
disability (i.e., recurrent subluxation and degenerative 
joint disease) are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 
Vet. App. at 363 (noting that the disability evaluation 
itself is recognition that industrial capabilities are 
impaired).  In the absence of factors establishing an 
exceptional or unusual disability picture, the Board 
determines that the criteria for submission for assignment of 
an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 20 percent for recurrent 
subluxation, as a status post residual of an excision of 
loose bodies from the left knee for osteochondritis dissecans 
with genu valgus, is denied for the period from September 17, 
1991.

A 10 percent evaluation for degenerative joint disease, as a 
status post residual of an excision of loose bodies from the 
left knee for osteochondritis dissecans with genu valgus, is 
granted for the period from September 17, 1991, subject to 
the applicable laws and regulations concerning the payment of 
monetary benefits.

A 20 percent evaluation for degenerative joint disease, as a 
status post residual of an excision of loose bodies from the 
left knee for osteochondritis dissecans with genu valgus, is 
granted for the period from August 6, 1998, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

